445 Park Avenue, Suite 2001 New York, New York 10022 September 22, 2015 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention:Edward M. Kelly Re: Trans-Lux Corporation Registration Statement on Form S-1, as amended File No. 333-205273 Mr. Kelly: The undersigned Registrant under the above-referenced Registration Statement hereby requests acceleration of the effective date of the Registration Statement to September 24, 2015, at 10:00 a.m., Eastern Time, or as soon thereafter as practicable. Sincerely, TRANS-LUX CORPORATION By: /s/ Robert J. Conologue Name: Robert J. Conologue Title: Senior Vice President and Chief Financial Officer
